IN THE SUPREME COURT OF NORTH CAROLINA

                                            2022-NCSC-47

                                              No. 123A21

                                           Filed 6 May 2022

     IN THE MATTER OF: A.N.H.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from order entered on 19

     January 2021 by Judge Emily Cowan in District Court, Henderson County. This

     matter was calendared in the Supreme Court on 18 March 2022 but determined on

     the record and briefs without oral argument pursuant to Rule 30(f) of the North

     Carolina Rules of Appellate Procedure.


           Assistant County Attorney Susan F. Davis for petitioner-appellee Henderson
           County Department of Social Services.

           Ryan H. Niland and John R. Still for Guardian ad Litem.

           Edward Eldred for respondent-appellant father.


           EARLS, Justice.

¶1         Respondent-father appeals from a trial court order terminating his parental

     rights in his daughter, A.N.H. (Annie).1 Respondent was found by the trial court to

     have completed a required substance abuse assessment, completed 20 hours of

     substance abuse treatment, completed a parenting program, attended 78 of 80

     possible visits with Annie, paid child support in an amount consistent with the child



           1   We use a pseudonym to protect the juvenile’s identity and for ease of reading.
                                             IN RE A.N.H.

                                             2022-NCSC-47

                                           Opinion of the Court



     support guidelines, resided in a home safe and appropriate for Annie, attended court

     regularly, and maintained requested contact with the social worker. Petitioners

     sought to terminate respondent’s parental rights based on the fact that respondent

     failed some of the many drug screens he submitted to between 2018 and 2020 and

     failed to submit to others.

¶2         We find that some of the trial court’s findings of fact are not supported by the

     record, while others are. Thus, the issue here is whether the findings of fact that are

     supported by clear, cogent, and convincing evidence in the record are sufficient to

     support the trial court’s conclusion that grounds existed to terminate respondent’s

     parental rights for neglect and failure to make reasonable progress under the

     circumstances to correct the conditions that led to Annie’s placement in foster care.

     We conclude that the findings of fact supported by clear, cogent, and convincing

     evidence in the record are insufficient to support the trial court’s conclusion that

     respondent’s parental rights in Annie were subject to termination. Accordingly,

     consistent with our precedents, we remand this matter for further proceedings rather

     than reversing the judgment and remanding for dismissal of the petition. See In re

     N.D.A., 373 N.C. 71, 84 (2019) (vacating and remanding for further proceedings

     where factual findings were insufficient to support grounds for termination).

                                      I.      Background

¶3         When Annie was born on 9 April 2018, her cord blood tested positive for
                                         IN RE A.N.H.

                                          2022-NCSC-47

                                       Opinion of the Court



     cocaine, and she experienced suboxone withdrawal. Annie spent two weeks in the

     hospital being treated with methadone before being discharged to the custody of her

     mother. On 24 April 2018, the mother entered into a safety plan with Henderson

     County Department of Social Services (HCDSS) in which she agreed to continue with

     her substance abuse treatment and to reside with Annie at the maternal

     grandmother’s home.

¶4         Around 13 May 2018, the mother moved with Annie to temporary housing with

     a friend after being kicked out of the maternal grandmother’s home. The mother

     missed multiple substance abuse group therapy sessions throughout May 2018 and

     was discharged from her suboxone treatment on 4 June 2018 after failing to attend

     her treatment

¶5         On 5 June 2018, HCDSS filed a petition alleging Annie to be a neglected

     juvenile. The petition alleged that the mother did not have stable income, was

     unemployed, and was not attending treatment for her substance abuse or mental

     health issues. Respondent was not listed on Annie’s birth certificate. He was listed as

     the putative father on the petition, in which it was alleged that respondent provided

     no care or support for Annie, was unemployed, and had a history of criminal activity,

     drug use, and domestic violence with Annie’s mother.

¶6         In early July 2018, the mother could no longer stay with her friend. On 10 July

     2018, she and Annie spent the night at respondent’s home; they spent the next two
                                          IN RE A.N.H.

                                          2022-NCSC-47

                                        Opinion of the Court



     nights at the Rescue Mission. On 13 July 2018, HCDSS was unable to locate the

     mother or Annie. The social worker contacted respondent looking for the mother, but

     respondent did not have any information regarding her whereabouts. HCDSS located

     Annie later that day in the care of respondent and his family. At this point paternity

     had not yet been established.

¶7         HCDSS obtained nonsecure custody of Annie on 13 July 2018 and filed a

     supplemental petition alleging neglect. The petition alleged that the mother

     expressed concern about respondent being left alone with Annie because of his

     domestic violence history. Respondent submitted to paternity testing on 30 July 2018

     and was found to have a 99.99% probability of being Annie’s father. In a child support

     order filed on 28 September 2018, respondent acknowledged that he was Annie’s

     father.

¶8         Following a hearing, the trial court entered a Consent Adjudication Order on

     13 September 2018 concluding that Annie was a neglected juvenile based on the

     parents’ stipulated facts. In a separate disposition order entered 17 January 2019,

     the trial court ordered respondent to do the following in order to achieve reunification

     with Annie: obtain a comprehensive clinical assessment (CCA) from a certified

     provider and provide the assessor with truthful and accurate information; follow and

     successfully complete all the recommendations of the CCA; submit to random drug

     screens; complete an anger management/domestic violence prevention program;
                                           IN RE A.N.H.

                                           2022-NCSC-47

                                         Opinion of the Court



       successfully complete a parenting class that addresses the ability to identify age-

       appropriate behaviors, needs, and discipline for the juvenile; cooperate and pay child

       support; attend visitations and demonstrate the ability to provide appropriate care

       for the juvenile; obtain stable income sufficient to meet the family’s basic needs;

       obtain and maintain an appropriate and safe residence; maintain face-to-face contact

       with HCDSS; and provide HCDSS with updated information and sign any releases of

       information necessary to allow the exchange of information between HCDSS and the

       providers. The court granted respondent one hour of supervised visitation per week.

¶9           The trial court held a permanency planning hearing on 11 April 2019. In an

       order entered 17 May 2019, the court set the permanent plan for Annie as

       reunification with a secondary plan of adoption. The court found that respondent

       obtained a CCA, completed a parenting class, obtained sufficient income, and began

       mental health treatment on 7 November 2018. From July 2018 to the date of the

       hearing, respondent submitted to nine drug screens, seven of which were negative.

       However, respondent tested positive for marijuana on 18 July and 23 October 2018

       and did not take requested drug screens on 28 August 2018 and 8 January 2019. The

       court ordered respondent to comply with the components of his case plan and allowed

       him six hours of unsupervised visitation per week.

¶ 10         On 3 June 2019, HCDSS filed a Motion for Review requesting respondent’s

       visitation be changed back to supervised visits after respondent’s 21 May 2019 hair
                                           IN RE A.N.H.

                                           2022-NCSC-47

                                         Opinion of the Court



       follicle test came back positive for amphetamines, methamphetamines, and cocaine.

       Following a hearing on 11 July 2019, the trial court entered an order on 3 September

       2019 continuing the permanent plans.

¶ 11         Respondent himself requested additional hair follicle tests on 25 and 26

       September and 2 October 2019. However, respondent testified that he could not

       submit samples for these tests because he was working two hours away in Maggie

       Valley and could not get to the testing site before it closed. On 10 October 2019, a

       second hair follicle test came back positive for methamphetamine, cocaine, and

       benzoylecgonine, the main metabolite of cocaine. Respondent’s unsupervised

       visitation was suspended on 15 October 2019 due to his positive hair follicle screens.

¶ 12         In a review order entered 14 February 2020, the trial court changed the

       permanent plan to adoption with a secondary plan of guardianship, finding that

       respondent had not made adequate progress within a reasonable time under the plan.

       The court found that respondent had not engaged with individual therapy to comply

       with his substance abuse requirements, and that he was extremely dependent on his

       grandmother for assistance in caring for Annie. The court also found that respondent

       had threatened family members who offered to help with Annie or provide

       information to HCDSS about Annie. The court allowed respondent a minimum of one

       hour of supervised visitation per week.

¶ 13         On 12 March 2020, HCDSS filed a motion to terminate respondent’s parental
                                                IN RE A.N.H.

                                                2022-NCSC-47

                                          Opinion of the Court



       rights on the grounds of neglect and willful failure to make reasonable progress to

       correct the conditions that led to Annie’s removal from the home.2 N.C.G.S. § 7B-

       1111(a)(1)–(2) (2021). Following multiple continuances, the trial court held a

       termination of parental rights hearing on 15 October, 12 November, and 10 December

       2020. On 19 January 2021, the trial court entered an order concluding that HCDSS

       had proven both alleged grounds to terminate respondent’s parental rights and that

       termination of respondent’s parental rights was in Annie’s best interests.

       Accordingly, the trial court terminated respondent’s parental rights. Respondent

       appealed.

                                          II.      Analysis

¶ 14         On appeal, respondent challenges the trial court’s adjudication of grounds for

       termination of his parental rights under N.C.G.S. § 7B-1111(a)(1) and (2). He

       contends that of the twenty-seven findings of fact relied upon by the trial court, the

       entirety of finding of fact 38 and significant portions of eleven others are not

       supported by the evidence and that the remaining findings do not support the trial

       court’s conclusions that grounds existed to terminate his rights.

¶ 15         We review a trial court’s adjudication that grounds exist to terminate parental

       rights “to determine whether the findings are supported by clear, cogent and




             2 HCDSS also sought to terminate the parental rights of Annie’s mother, but she did
       not appeal and is not a party to this appeal.
                                              IN RE A.N.H.

                                              2022-NCSC-47

                                            Opinion of the Court



       convincing evidence and the findings support the conclusions of law.” In re E.H.P.,

       372 N.C. 388, 392, (2019) (quoting In re Montgomery, 311 N.C. 101, 111 (1984)). “A

       trial court’s finding of fact that is supported by clear, cogent, and convincing evidence

       is deemed conclusive even if the record contains evidence that would support a

       contrary finding.” In re R.G.L., 2021-NCSC-155, ¶ 12. “Findings of fact not challenged

       by respondent are deemed supported by competent evidence and are binding on

       appeal.” In re T.N.H., 372 N.C. 403, 407, (2019) (citing Koufman v. Koufman, 330 N.C.

       93, 97 (1991)). “Moreover, we review only those findings necessary to support the trial

       court’s determination that grounds existed to terminate respondent’s parental

       rights.” Id. “The trial court’s conclusions of law are reviewable de novo on appeal.” In

       re C.B.C., 373 N.C. 16, 19 (2019).

¶ 16         A trial court may terminate parental rights if it concludes that the parent has

       neglected the juvenile within the meaning of N.C.G.S. § 7B-101. N.C.G.S. § 7B-

       1111(a)(1). A neglected juvenile is defined, in pertinent part, as one “whose parent,

       guardian, custodian, or caretaker . . . does not provide proper care, supervision, or

       discipline . . . [or whose parent, guardian, custodian, or caretaker] allows to be created

       a living environment that is injurious to the juvenile’s welfare.” N.C.G.S. § 7B-101(15)

       (2021).

                    Termination of parental rights based upon this statutory
                    ground requires a showing of neglect at the time of the
                    termination hearing or, if the child has been separated
                    from the parent for a long period of time, there must be a
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



                    showing of a likelihood of future neglect by the parent.
                    When determining whether such future neglect is likely,
                    the district court must consider evidence of changed
                    circumstances occurring between the period of past neglect
                    and the time of the termination hearing.

       In re R.L.D., 375 N.C. 838, 841 (2020) (cleaned up).

¶ 17         A trial court also may terminate parental rights if it concludes that a parent

       has willfully left his or her child in foster care or in a placement outside the home for

       more than twelve months “without showing to the satisfaction of the court that

       reasonable progress under the circumstances has been made in correcting those

       conditions which led to the removal of the juvenile.” N.C.G.S. § 7B-1111(a)(2). In order

       for a respondent’s noncompliance with a case plan to support termination of parental

       rights, there must be a nexus between the components of the court-approved case

       plan allegedly not met and the conditions which led to the child’s removal from the

       home. In re B.O.A., 372 N.C. 372, 387 (2019). The “reasonable progress” standard

       does not require respondent “to completely remediate the conditions that led to” the

       child’s removal. In re J.S., 374 N.C. 811, 819 (2020).

¶ 18         Respondent contends that the trial court’s findings that are supported by the

       record evidence do not support its determination that there was a likelihood of future

       neglect and do not support the determination that he failed to make reasonable

       progress to correct the conditions that led to Annie’s removal. Because the trial court’s

       legal conclusions regarding both grounds for termination were based on the same
                                           IN RE A.N.H.

                                           2022-NCSC-47

                                         Opinion of the Court



       facts, we will first examine respondent’s contentions regarding the trial court’s

       findings and then analyze the two grounds for termination found by the trial court.

       A. Findings of Fact

¶ 19         In support of its determination that respondent’s parental rights were subject

       to termination based on neglect and failure to make reasonable progress, the court

       made the following pertinent findings of fact:

                    29. Father has failed to make reasonable progress under
                    the circumstances in correcting those conditions which led
                    to the removal of the juvenile or on the requirements to
                    obtain placement and custody of the juvenile. Specifically,
                    father has not made significant or reasonable progress on
                    his case plan in the past two and one-half years as shown
                    by the following:

                    a. Father completed his [CCA] through Family
                    Preservation Services on 4 June 2019 and was
                    recommended to successfully complete substance abuse
                    treatment and individual therapy. Father was also
                    recommended to abstain from all illicit substances.

                    b. Father was referred to Highland Medical, but Highland
                    Medical would not accept his insurance. Therefore, HCDSS
                    referred father back to Family Preservation Services to
                    obtain a Substance Abuse assessment. Instead of obtaining
                    a substance abuse assessment at Family Preservation
                    Services, Father indicated he would pay for half of the cost
                    if HCDSS would pay for half the cost, and HCDSS agreed.

                    c. Father obtained a substance abuse assessment with A
                    New Day on 15 October 2019 was to provide the assessor
                    with truthful and accurate information and was to
                    complete all recommendations of the Substance Abuse
                    assessment. Father denied use of illegal substances and
                    did not disclose that he submitted to a random hair follicle
                       IN RE A.N.H.

                       2022-NCSC-47

                     Opinion of the Court



test on 21 May 2019 that was positive for amphetamines,
methamphetamines, and cocaine.

d. Father was recommended to complete sixteen (16) hours
of a short term substance abuse program. Father
completed twenty (20) hours of Substance Abuse
Treatment on 10 December 2019. Father was also
recommended to abstain from all illicit substances. Father
was sent to Blue Ridge Community Health Services, Inc.
and was seen by Barry Beavers for individual counseling
and left in good standing in the fall of 2019, to be seen on
an “as needed” basis.

e. Father contacted HCDSS on 21 July 2020 asking for a
referral for another CCA. The social worker referred father
to DC Wellness and Behavioral Health. Father did not go
to DC Wellness and Behavioral Health and texted the
social worker on 3 August 2020 to tell HCDSS he had
obtained a SAA at October Road in Asheville. Father’s new
SAA has been delivered to HCDSS, and Father testified the
S[A]A had no recommendations for needed services.

....

g. Although there were numerous positive tests for illegal
substances and the main metabolite for cocaine was found
in father’s results, father, in each substance abuse
assessment, in the CCA, and in testimony at the TPR
hearing, denied ever using illegal substances while
providing no other evidence as to how such positive results
were returned multiple times.

h. Father has completed the domestic violence intervention
program at Safelight, a provider acceptable to HCDSS.

i. Father completed a parenting program with Safelight, a
provider acceptable to HCDSS.

j. Father is paying Child Support through the Child
Support Enforcement Agency in an amount consistent with
                        IN RE A.N.H.

                        2022-NCSC-47

                      Opinion of the Court



the guidelines. Father’s last payment was 14 September
2020, and Father is in arrears One Hundred and Nineteen
Dollars and eight cents ($119.08).

....

l. Father has attended seventy eight (78) visits with the
juvenile out of a possible eighty (80) visits. The two visits
father missed were in 2018. Father was on time for his
visits with the juvenile, and father’s visits with the juvenile
were never cut short. From 17 May 2019 to 14 February
2020, the Court had ordered father to have unsupervised
visitation with the juvenile which went well until the
unsupervised visitation ended on 15 October 2019 with
father’s positive hair follicle screen. A motion to address
the change in visitation was not filed due to the next
Permanency Planning and Review Hearing being already
scheduled within thirty (30) days. Father never attended a
single visit alone as the juvenile’s grandmother . . . was
always present at the visitations. [The grandmother] is
part of father’s support network, and her time with the
juvenile was appropriate. However, father has never cared
for or attempted to care for the juvenile on his own without
the presence of a third party. Therefore, the father has not
demonstrated the ability to provide appropriate care for
the juvenile.

m. Father was employed at JB’s Heating and Cooling, but
father was laid off in September of 2019 and stated he
started back working there three weeks later. On 17
December 2019, father stated he had been laid off from JB’s
Heating and Cooling and was looking for a job. Father was
unemployed from 17 December 2019 to July of 2020.
Father states he has now gone back to work at JB’s Heating
and Cooling and provided the social worker a check stub on
30 July 2020. Social Worker called and verified that Father
is employed at JB’s Heating and Cooling on 5 October 2020.
Father testified at the TPR Hearing that he was employed
but was waiting for a call to go to work. Therefore, father’s
employment has been sporadic over the time this case has
                       IN RE A.N.H.

                       2022-NCSC-47

                    Opinion of the Court



been in Court, and said employment has not been
consistent. Father cannot say he is working full time as he
is waiting for a call from JB’s Heating and Cooling for him
to come into work.

n. Father is residing with his Aunt, and the Aunt’s home is
safe and appropriate. . . .

....

30. Father did not have a driver’s license when the matter
was filed but has since obtained a driver’s license.

31. Mother and father are not currently in a relationship
with each other.

32. The father told the assessor for the New Day CCA that
father had never used illegal substances, and that CCA
returned no recommendations for father. Father admitted
to substance abuse use in the consent Adjudication Order
and has multiple positive drug screens for Marijuana,
Amphetamines, Methamphetamines, Cocaine, and
benzoylecgonine, the main metabolite of cocaine, during
the course of this case. The Court finds the CCA at New
Day and the others where father denied use of illegal
substances to be invalid as truthful and accurate
information was not given to the assessor.

33. Father did not complete intensive out-patient
substance abuse treatment which was ordered in the
original CCA. Father’s 16-hour classes does not qualify as
intensive out-patient substance abuse treatment, and
father has not completed this recommendation of the CCA.

....

35. The adjudication order found father to have admitted
to drug use as an issue leading to the juvenile being
declared a neglected juvenile as defined under N.C.G.S. §
7B-101(15). The disposition order documents and found
                                    IN RE A.N.H.

                                    2022-NCSC-47

                                  Opinion of the Court



            that, with regard to the father, . . . there were issues of the
            use of alcohol and/or controlled or illegal substances and/or
            mental health issues by a parent and that part of the case
            plan father had to successfully complete to obtain return of
            the juvenile was to obtain a [CCA], provide truthful
            information to the assessor, submit to random drug
            screens, and follow all recommendations of the
            comprehensive clinical assessment-which included
            remaining free of illicit substances.

            36. Father did not complete individual therapy, did not
            complete intensive out-patient substance abuse therapy,
            and denied any illicit drug use in court and to the assessor
            performing the CCA while testing positive for
            Amphetamines, Methamphetamines, Cocaine, and
            benzoylecgonine, the main metabolite of Cocaine.

            37. Father has not addressed the issues of the use of alcohol
            and/or controlled or illegal substances and/or mental
            health issues by a parent as he has not shown substantial
            progress in a reasonable amount of time and has not
            completed, to the satisfaction of the court, the first three
            requirements of his case plan:

            i. Father shall obtain a [CCA] from a certified provider
            acceptable to HCDSS and provide the assessor with
            truthful and accurate information;

            ii. Father shall follow and successfully complete all the
            recommendations of the [CCA]; or

            iii. Father shall submit to random drug screens.

The court also found that respondent tested positive for marijuana on 18 July and 23

October 2018; tested positive for amphetamines, methamphetamines, and cocaine on

21 May and 10 October 2019, and 1 September 2020; and tested positive for

benzoylecgonine, the main metabolite of cocaine, on 10 October 2019 and 1 September
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       2020. Respondent also failed to submit to three urine drug screens requested by

       HCDSS and did not submit samples for three hair follicle screens that he had

       requested on 25 and 26 September and 2 October 2019. The trial court further

       documented the ten drug screens respondent completed during this period that

       showed a negative result.

¶ 20         Respondent first challenges the trial court’s findings that he denied illegal

       substance use during his assessments and failed to provide truthful and accurate

       information to the assessors. Specifically, respondent challenges the portions of

       finding of fact 29(c) stating that he denied use of illegal substances during his

       substance abuse assessment with A New Day on 15 October 2019 and failed to

       disclose to New Day that he submitted to a random hair follicle test on 21 May 2019

       that was positive for amphetamines, methamphetamines, and cocaine. Respondent

       also challenges the portions of findings of fact 29(g) and 36 stating that “in each

       substance abuse assessment, [and] in the CCA” respondent “denied ever using illegal

       substances” and denied any illicit drug use “to the assessor performing the CCA.”

       Respondent argues the evidence and testimony about New Day’s recommendation for

       basic substance abuse treatment contradicts the finding that he denied illegal

       substance use during the assessment. He also contends that there is no evidence he

       did not disclose the 21 May 2019 hair follicle test to New Day, or that he denied illegal

       substance use in the CCA and his assessments with New Day and October Road.
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       Respondent argues that although the social worker testified October Road did not

       know about a hair follicle test respondent took after completing the assessment, there

       is no testimony regarding anything respondent “said or did not say to the assessor

       during the assessment.”

¶ 21         The social worker testified that respondent completed a substance abuse

       assessment with New Day on 15 October 2019, which recommended respondent

       complete sixteen hours of a short-term substance abuse program. She further

       testified that respondent completed the New Day twenty-hour substance abuse

       program on 10 December 2019. Respondent also testified that the New Day

       assessment recommended basic substance abuse treatment and that his assessment

       with October Road had no recommendations.

¶ 22         Because the undisputed evidence shows New Day recommended basic

       substance abuse treatment, it would be unreasonable to infer that respondent denied

       the use of illegal substances to New Day. See In re N.P., 374 N.C. 61, 65 (2020) (“The

       [trial] court has the responsibility of making all reasonable inferences from the

       evidence presented.”). Additionally, there is no evidence or testimony regarding

       respondent’s disclosures to New Day or any other assessment, and thus no evidence

       that respondent failed to disclose the positive results of his 21 May 2019 hair follicle

       test during the New Day assessment, or that he denied using illegal substances

       during each substance abuse assessment and CCA.
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



¶ 23         HCDSS cites to the GAL report as support for the trial court’s findings.

       However, the GAL report was admitted into evidence during the dispositional

       hearing “to support best interest[s]” after the trial court had already rendered its

       adjudicatory decision. As a result, the report cannot be used as competent evidence

       to support the trial court’s adjudicatory findings. See In re Z.G.J., 378 N.C. 500, 2021-

       NCSC-102, ¶ 28 (“[W]e have previously held that dispositional evidence cannot be

       used to support the trial court’s adjudicatory determinations.” (citing In re Z.J.W.,

       2021-NCSC-13, ¶ 17)).3 Thus, we must disregard the challenged portions of findings

       29(c), (g), and 36. See In re S.M., 375 N.C. 673, 691 (2020).

¶ 24         The second sentence of finding of fact 29(j) finds that respondent last made a

       child support payment on 14 September 2020 and that he was in arrears in the

       amount of $119.08. Respondent is correct that there was no testimony or other

       evidence in the record that respondent had any arrearage. The social worker testified

       that respondent “pays his child support” and that respondent “satisfied that part of

       his case plan on paying child support.” HCDSS concedes that the only evidence in

       this case is that respondent paid his child support. Thus, the second sentence of this

       finding must be disregarded as unsupported by the evidence.

¶ 25         Respondent challenges the portion of finding of fact 29(l) stating that he has



             3 HCDSS’s court report was not admitted into evidence at the hearing and is not
       included in the record on appeal.
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       “not demonstrated the ability to provide appropriate care” for Annie. Respondent

       asserts that the evidence shows he was appropriate during every visit with Annie and

       that no visits were cut short due to any problematic behavior. He contends that he

       demonstrated he could take care of Annie because the trial court allowed him

       unsupervised visits in May 2019.

¶ 26         The fact that respondent was approved for unsupervised visitation at a prior

       hearing did not preclude the trial court from later finding that he has not

       demonstrated the ability to provide appropriate care. Respondent’s supervised

       visitation was suspended after he twice tested positive for amphetamines,

       methamphetamines, and cocaine, but there is no evidence in the record that he was

       ever in Annie’s presence while under the influence of any drug. The social worker

       testified that respondent’s visits went well and that he played with age-appropriate

       toys with Annie. The evidentiary support for the trial court’s conclusion that

       respondent had not shown the ability to care for Annie is thin at best and falls short

       of the clear, cogent, and convincing evidence standard that we must apply.

¶ 27         Findings of fact 29(n) and 29(q) relate to whether respondent appropriately

       sought help with housing. Respondent correctly notes that there was no evidence in

       the record concerning respondent’s contacts with Thrive, WCCA, or Hendersonville

       Housing Authority regarding housing assistance. HCDSS concedes this point and

       argues that it is in any event irrelevant because of the uncontradicted record
                                           IN RE A.N.H.

                                           2022-NCSC-47

                                        Opinion of the Court



       testimony from the social worker that the residence where respondent was currently

       living was appropriate for Annie. Therefore, we must disregard any implication that

       respondent failed to make reasonable efforts to find suitable housing for Annie. To

       the extent that it relates to whether the conditions that led to Annie’s removal have

       been addressed, the record evidence indicates that respondent had obtained a safe

       and suitable living situation.

¶ 28         Respondent challenges the portion of finding of fact 32 stating that he told the

       assessor for the New Day CCA that he had never used illegal substances and the CCA

       returned no recommendations. The evidence and unchallenged findings show that

       respondent obtained CCAs from Family Preservation Services and October Road and

       obtained a substance abuse assessment through New Day. Both the social worker

       and respondent testified that the CCA from October Road had no substance abuse

       recommendations for respondent. Thus, we disregard this finding insomuch as it

       suggests the CCA without recommendations was obtained from New Day.

¶ 29         Respondent also challenges the portion of finding of fact 32 in which the court

       found that the CCAs where respondent denied use of illegal substances were invalid

       “as truthful and accurate information was not given to the assessor.” Respondent

       argues the evidence does not support the finding that he did not give “truthful and

       accurate” information during any assessment. We agree. As stated previously, there

       is no adjudicatory evidence or testimony about respondent’s disclosures during his
                                             IN RE A.N.H.

                                             2022-NCSC-47

                                          Opinion of the Court



       assessments. Although both the social worker and respondent testified that the

       October Road CCA did not have any recommendations, it does not necessarily follow

       that respondent did not provide truthful information to the assessor. As a result, we

       disregard this portion of finding of fact 32.

¶ 30         Respondent challenges the portion of finding of fact 33 stating that intensive

       outpatient substance abuse treatment was ordered in the original CCA, and that

       respondent failed to complete this recommendation. Respondent argues that there is

       conflicting evidence regarding the recommendations from the first CCA, and that

       “while there is some evidence, in the form of the social worker’s testimony, that

       [respondent] was recommended to complete intensive outpatient at some point during

       this case, the clear and convincing evidence is that [respondent] was recommended

       to complete ‘basic’ substance abuse treatment.”

¶ 31         The social worker testified that respondent completed a CCA through Family

       Preservation Services on 4 June 2019, and “another one” with October Road in August

       2020 which “did not have any recommendations.” During direct examination, the

       social worker testified that the 4 June 2019 CCA recommended “basic substance

       abuse treatment and individual therapy.” However, during later questioning from the

       trial court, the social worker testified that respondent “originally was recommended

       to go through the intensive outpatient program[,]” but completed the New Day

       substance abuse classes instead, and that those classes were not equivalent to
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       intensive outpatient treatment. Based on this testimony, there is evidence

       respondent was “originally” recommended to go to intensive outpatient treatment and

       did not do so. Thus, we uphold that portion of the finding. However, the evidence does

       not show that the recommendation was necessarily from the CCAs respondent

       completed on 4 June 2019 or August 2020. As there is no other evidence of any

       additional CCA’s completed by respondent, we disregard the finding to the extent

       that it indicates the recommendation for intensive outpatient therapy was from a

       CCA.

¶ 32          Respondent also challenges the part of finding of fact 36 stating that

       respondent “did not complete individual therapy[.]” Respondent asserts that this

       finding is contradicted by finding of fact 29(d), which found that respondent left

       individual counseling “in good standing in the fall of 2019, to be seen on an ‘as needed’

       basis.” We agree. The social worker acknowledged during cross-examination that the

       therapist’s letter recommended respondent continue with individual therapy “as

       needed.” Because the record reflects that respondent completed individual therapy

       “in good standing” and there was no evidence respondent required further “as needed”

       therapy, we disregard the portion of finding of fact 36 finding that respondent did not

       complete individual therapy.

¶ 33          Respondent next challenges finding of fact 37. He first takes exception to the

       portion of the finding stating that he did not address the issues of alcohol use or
                                           IN RE A.N.H.

                                           2022-NCSC-47

                                         Opinion of the Court



       mental health. Respondent argues there is no evidence that alcohol use was an issue

       for respondent. The social worker testified that the issues respondent needed to

       address before reunification could occur included “substance abuse and mental health

       of a parent.” There is no testimony or evidence that respondent had any issues with

       alcohol during the case. Therefore, we disregard the portion of finding of fact 37 to

       the extent it suggests respondent had issues with alcohol use and failed to address

       those issues.

¶ 34         Respondent also challenges the portion of finding of fact 37 stating that he did

       not complete the first three requirements of his case plan. Respondent argues that

       the evidence establishes he completed a CCA with an acceptable provider and that

       the CCA recommended “basic substance abuse treatment and individual therapy.”

       Respondent again argues there is no evidence to support a finding that he did not

       provide truthful information during his CCA. He further argues that he completed

       twenty hours of substance abuse treatment, left individual counseling in good

       standing, and failed to submit to only three of the eighteen requested drug screens.

¶ 35         The unchallenged findings show that respondent completed a CCA with

       Family Preservation Services on 4 June 2019, which recommended respondent

       complete substance abuse treatment and individual therapy and abstain from using

       illicit substances. However, respondent tested positive for amphetamines,

       methamphetamines, and cocaine on three occasions. Respondent also failed to submit
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       to three drug screens requested by HCDSS and to three hair follicle screens that he

       requested. The social worker testified that respondent initially was ordered to

       complete intensive outpatient substance abuse treatment and failed to do so. Thus,

       the evidence and other findings support the finding that respondent did not follow

       and successfully complete all of the recommendations from his CCA and failed to

       submit to all random drug screens. But, as stated previously, there is no evidence

       regarding what disclosures respondent may or may not have made to the assessors.

       Accordingly, we disregard the portion of the finding specifying that respondent did

       not complete the requirement that he provide the assessor with truthful and accurate

       information.

¶ 36         Respondent contends that there is no evidentiary support whatsoever in the

       record for the entirety of finding of fact 38, which finds that he failed to participate

       in most permanency planning action team (PPAT) meetings between 2018 and 2020.

       Respondent is correct that there was no testimony about PPAT meetings at any point

       during the hearing. Indeed, finding of fact 29 states that respondent “has maintained

       face to face visits with the social worker as may have been limited by the COVID-19

       pandemic. As limited by the pandemic, father has maintained other contact, as

       requested and has attended court regularly.” Additionally, the trial court made the

       following finding of fact in every permanency planning order: “[f]ather maintains

       face-to-face contact with the Social Worker as requested, including but not limited to
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       Child & Family Team Meetings and Permanency Planning Meetings.” Neither

       HCDSS nor the Guardian ad litem makes any response to this contention.

       Respondent is correct that there is no factual basis for finding of fact 38 and it must

       be disregarded.

¶ 37         In sum, we uphold as supported by the evidence the findings that respondent

       failed to go to intensive outpatient treatment as ordered and failed to successfully

       complete all recommendations from his CCA. We disregard as unsupported by the

       evidence the court’s findings that respondent denied use of illegal substances during

       his New Day assessment, failed to complete individual therapy, failed to provide

       “truthful and accurate” information to the assessors, failed to attend PPAT meetings,

       failed to demonstrate the ability to provide appropriate care for Annie, was in arrears

       in child support payments, and failed to seek assistance to find appropriate housing.

¶ 38         Having reviewed respondent’s challenges to the trial court’s relevant findings

       of fact, we next consider the trial court’s adjudication of grounds for termination.

       B. Grounds for Termination

¶ 39         Respondent argues the trial court erred in concluding grounds existed to

       terminate his parental rights under N.C.G.S. § 7B-1111(a)(1) because the trial court’s

       remaining findings of fact do not support its determination of a likelihood of repetition

       of neglect if Annie were placed in respondent’s care. Respondent contends that the

       court’s conclusions that grounds existed “are based almost entirely on a finding not
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       supported by any evidence: that [respondent] gave untruthful information in the CCA

       and in the substance use assessments.” We agree.

¶ 40         “A parent’s failure to make progress in completing a case plan is indicative of

       a likelihood of future neglect.” In re M.A., 374 N.C. 865, 870 (2020) (quoting In re

       M.J.S.M., 257 N.C. App. 633, 637 (2018)). At the same time, “a parent’s compliance

       with his or her case plan does not preclude a finding of neglect.” In re J.J.H., 376 N.C.

       161, 185 (2020) (citing In re D.W.P., 373 N.C. 327, 339–40 (2020) (noting the

       respondent’s progress in satisfying the requirements of her case plan while upholding

       the trial court’s determination of a likelihood of future neglect because the respondent

       had failed “to recognize and break patterns of abuse that put her children at risk”));

       see also In re Y.Y.E.T., 205 N.C. App. 120, 131 (explaining that a “case plan is not just

       a check list” and that “parents must demonstrate acknowledgment and

       understanding of why the juvenile entered DSS custody as well as changed

       behaviors”), disc. review denied, 364 N.C. 434 (2010). In this case, however,

       respondent actually complied with almost all of the requirements of his case plan. At

       the time Annie was removed from respondent’s custody, he had not yet established

       paternity and the consent adjudication of neglect identified the mother’s drug use,

       not his, as the condition needing remediation. By the time the termination petition

       was filed, respondent had visited with Annie on 78 occasions, was paying child

       support, had a home she could live in, had completed substance abuse, domestic
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       violence, and parenting programs, and had addressed the conditions that led to

       Annie’s placement in HCDSS’s custody.

¶ 41         To be sure, respondent’s substance abuse was recognized as a concern from the

       initiation of the case, and he was required to address it as part of his case plan.

       Respondent completed twenty hours of basic substance abuse treatment (four hours

       more than required by the assessment), but he also continued to test positive for

       amphetamines, methamphetamines, and cocaine on occasion after completing that

       treatment, and he denied using methamphetamine or any other drug at the

       termination hearing despite those positive test results. Respondent’s denial of drug

       use despite the positive drug screens is some support for the trial court’s finding that

       he failed to completely address his substance abuse issues. But given the trial court’s

       other findings of fact that are supported by the evidence, this says very little about

       his ability to parent his daughter. There are no findings to support the conclusion

       that respondent’s drug use will result in “some physical, mental, or emotional

       impairment of the juvenile or a substantial risk of such impairment . . . .” In re

       Stumbo, 357 N.C. 279, 283 (2003); cf. In re K.B., 378 N.C. 601, 2021-NCSC-108, ¶ 22

       (affirming termination order on ground of neglect where “the trial court made express

       findings that [the juveniles] were impaired or at a substantial risk of impairment as

       a result of respondent mother's neglect”). Thus, disregarding the trial court’s findings

       that were not supported by evidence in the record, the trial court’s conclusion that
                                            IN RE A.N.H.

                                            2022-NCSC-47

                                          Opinion of the Court



       Annie would likely be neglected if returned to her father’s care is not supported by

       the remaining findings of fact. As a result, the trial court’s order adjudicating neglect

       as a ground for termination of respondent’s parental rights under N.C.G.S. § 7B-

       1111(a)(1) must be vacated.

¶ 42         Similarly, given the remaining findings of fact, we cannot conclude that a

       ground exists for termination under N.C.G.S. § 7B-1111(a)(2). The remaining findings

       indicate some positive drug screens but also reflect respondent’s completion of most

       of the other requirements of respondent’s case plan, including having employment

       and suitable housing; paying child support; attending almost all visitations; and

       completing substance abuse, domestic violence, and parenting programs. On these

       undisturbed findings, we cannot conclude that respondent failed to make reasonable

       progress towards correcting the conditions that led to Annie’s removal. Cf. In re J.M,

       373 N.C. 352, 356 (2020) (affirming order terminating parental rights where “[t]he

       record is clear that at the time of the termination hearing . . . [respondent-mother]

       had failed to comply with the services outlined for her to complete”).

¶ 43         Therefore, we hold that the trial court’s findings of fact are insufficient to

       support its determination that respondent’s parental rights in Annie were subject to

       termination on the grounds of neglect and failure to make reasonable progress in
                                       IN RE A.N.H.

                                       2022-NCSC-47

                                     Opinion of the Court



correcting the conditions that led to her removal from his custody.4 We vacate the

trial court’s termination order and remand this case to the District Court, Henderson

County for further proceedings consistent with this opinion. In its discretion, the trial

court may receive additional evidence on remand. See In re T.M.H., 186 N.C. App.

451, 456 (2007).

       VACATED AND REMANDED.




       4 As a prudential matter, a remand under these circumstances is appropriate because
adjudicating the asserted grounds requires making various fact-intensive subjective
judgments, such as whether respondent exhibited “reasonable progress under the
circumstances” and whether there existed a “substantial probability of the repetition of such
neglect.” Because we cannot say with certainty whether the erroneous factual findings were
central or incidental to the trial court’s ultimate resolution of these questions, a remand
ensures that these questions are answered by the trial court, the tribunal tasked with
“assign[ing] weight to particular evidence and . . . draw[ing] reasonable inferences
therefrom.” In re K.L.T., 374 N.C. 826, 843 (2020).